 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MEEKO CARRAWAY,                                   No. 2:17-cv-2220 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    J. PETERSON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983.

19          On February 25, 2021, the court ordered service on defendants under the court’s E-Service

20   Pilot Program for prisoner civil rights cases. ECF No. 27. On March 16, 2021, the California

21   Department of Corrections and Rehabilitation (CDCR) returned the Notice of E-Service Waiver,

22   which indicated that service could not be waived for defendant Barker because he was a contract

23   registry employee. ECF No. 32. Process directed to defendant Barker through the contract

24   agency contact information provided by the CDCR was returned unserved because “inquiries

25   related to staff would need to be submitted with a subpoena to release information.” ECF No. 42.

26          In light of this response, defendants’ counsel shall query the CDCR to determine whether

27   defendant Barker is still a contract employee at any of its prisons and, if so, at which prison(s) he

28   works. If defendant Barker is still a contract employee with the CDCR, counsel shall file a notice
                                                        1
 1   with the court identifying the prison(s) at which Barker works. If Barker is no longer a contract
 2   employee with the CDCR, counsel shall conduct a good faith inquiry into a business or personal
 3   address at which Barker can be served and file such address with the court.1 If counsel cannot
 4   ascertain an address at which Barker can be served, counsel shall so inform the court.
 5   Defendants’ counsel shall file and serve the appropriate response within twenty-one days of the
 6   filing of this order.
 7            IT IS SO ORDERED.
 8   DATED: April 30, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   1
         If the address identified is a personal address, it may be filed under seal.
                                                            2
